 

Exhibit 10.3

 



Mount Tam Biotechnologies, Inc.

8001 Redwood Blvd.

Novato, CA 94945



 

March 30, 2016

 

0851229 BC Ltd.
c/o US Equity Holdings

336 Bon Air Center #418

Greenbrae, CA 94904

Attn: Chester P. Aldridge

 

Re: Letter Agreement

 

This letter agreement is intended to describe in writing an agreement between
Mount Tam Biotechnologies, Inc. (the “Maker”) and 0851229 BC Ltd. (the “Holder”)
regarding the aggregate principal amount of indebtedness which may be
outstanding pursuant to that certain Secured Convertible Promissory Note issued
by the Maker to the Holder effective as of November 9, 2015 (the “Secured
Note”). The Maker and the Holder hereby agree that the aggregate principal
amount of all outstanding loans made under the Secured Note shall not exceed
$1,000,000 at any time, provided that for the avoidance of doubt, no obligation
of Holder to lend any funds is implied hereby. Except as expressly provided
herein, the Secured Note shall remain in full force and effect following the
date hereof.

 

All rights and obligations hereunder shall be governed by the laws of the State
of California (without giving effect to principles of conflicts or choices of
law). This letter agreement may not be amended or modified without the prior
written consent of the Maker and the Holder. Neither the Maker nor the Holder
may assign, sell or otherwise transfer this letter agreement or any of their
respective rights and duties hereunder without the prior written consent of the
other party hereto; provided that the rights and obligations hereunder shall
automatically be assigned to any person to whom the Maker or the Holder transfer
the Secured Note in compliance with the terms of the Secured Note. This letter
agreement may be executed in any number of counterparts, each of which need not
contain the signature of more than one party but all such counterparts taken
together shall constitute one and the same agreement. Nothing in this letter
agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their permitted successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this letter
agreement.

 



  MOUNT TAM BIOTECHNOLOGIES, INC.       By:  /s/ Richard B. Marshak     Print
Name:  Richard B. Marshak   Title:  Chief Executive Officer

 



0851229 BC LTD.         By:  /s/ Doug Froese     Print Name:  Doug Froese  
Title:  Director  

 



 

